Title: To James Madison from George Davis, 26 March 1804 (Abstract)
From: Davis, George
To: Madison, James


26 March 1804, Tunis. Reports that on 17 Feb. a polacre mounting twelve guns anchored “in the road of the Gouletta.” First said to be Algerine, the ship was soon revealed to be a Tripolitan vessel come for supplies. Illness among the crew and contrary winds detained it until 2 Mar.; before it sailed a U.S. schooner entered the port, and the Tripolitan ship came to anchor. “I could not obtain permission to go on board, untill the evening of the 4th. She proved to be the Enterprize Lt. Commt. Decatur, who gave us the pleasing intelligence of the total destruction of the late U. S. Frigate Philadelphia, in the harbour of Tripoli.” Was ordered to the palace on the evening of 5 Mar. “Presuming that the chief object, was to demand the detention of the Schooner, (agreable to treaty) as the Tripolitan, was ready for Sea,” sent an express advising Decatur to leave “before morning—as the intelligence I should have to give to His Excellency the Bey, would be as painfull to him, as it was unexpected, (the Philadelphia being destined for this place).” “The burning of the Philadelphia, under the Bashaw’s forts, has not only made a Serious impression on our active enemy; but will have the greatest influence, with this Prince; each wandering Bedouin, details the daring action, and augurs something dreadful to our enemy from this event: in short, it is the only occurrence, which has forced them to view the American character with proper respect.” On 13 Mar. the Enterprize returned, creating panic in the Tripolitan ship’s crew, “who took baggage and abandoned their Corsair the same evening.” The Enterprize departed for Sicily. The corsair’s captain and crew left overland for Tripoli, intending “to send the Polacre to the nearest port in Tripoli, under some neutral flag, as a Merchant Vessel—of this circumstance the Commodore, has already been apprized, and I trust, has taken such measures, as will ensure her capture.” On 23 Mar. a Spanish felucca arrived from Tangier via Algiers, bound for Tripoli. “I have every reason to suspect she is destined as a Corsair for the Bashaw—the Commode. will receive the intelligence in time to give her an overhawling, as she shapes her course for Jerba.
“I am kept in constant agitation, by the Sapatapa, and Commercial Agent—the former on the part of his Master, for a reply to the letter, addressed to Commodore Morris; and the latter on the part of the Merchants of Jerba, for the property captured on board an Imperial, fifteen months past.” Has put all arrangements off until Lear’s promised visit to Tunis. Sent JM a copy of a letter he wrote to Beaussier “Solliciting his friendly interference for our unfortunate Countrymen in captivity.” “It is particularly painful, to say; that not even common civilities have been Shewn; but rather a pointed neglect evinced; and that Mr. Nissen, the Danish Consul, is the sole individual, who has interested himself in any way.” Encloses a letter he received from Bainbridge, one from Nissen, and two that he sent to Nissen. On 17 Feb. Bainbridge and the American officers were confined in the bashaw’s castle and forbidden any direct communications. “A Courier, is daily expected from Tripoli, which will inform us more fully of their real situation.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 2). RC 3 pp.; marked “Triplicate”; docketed by Wagner as received 1 Sept.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:524–25. For enclosures, see nn. 4 and 5.



   
   See Davis to JM, 28 Dec. 1803, and n. 1.



   
   For the background of this claim, see William Eaton to JM, 26 Jan. and 1 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:285 and n. 1, 296–98 and n. 1).



   
   See Davis to JM, 17 Nov. 1803, n. 1.



   
   Davis enclosed a copy of Bainbridge to Davis, 2 Jan. 1804 (4 pp.; docketed by Wagner), acknowledging receipt of Davis’s letters of 14 and 30 Nov. 1803. Bainbridge reported that the officers of the Philadelphia were confined to the former U.S. consulate and allowed no visitors but consuls. Only Nissen, who had rendered them every possible service, had visited. Bainbridge had received two notes from Beaussier, who offered help but had done nothing. He thanked Davis for his offer of credit on Tunis and gave details of the financial assistance the Americans had received thus far. He had written Preble asking that a fund for the crew be established at Tunis but had not had a reply, although Preble’s ship had appeared off Tripoli in late December. He enclosed letters for Robert Smith, Richard O’Brien, and his family, asked Davis to send a cipher, and gave instructions for addressing letters.



   
   Davis enclosed a copy of Davis to Nissen, 27 Jan. 1804 (2 pp.), stating that U.S. negotiations with Tripoli and a misunderstanding of Nissen’s orders from the Danish government had kept him from thanking Nissen previously for his kindness to the American captives, and expressing his regret that Denmark had the responsibility for them; a copy of Nissen to Davis, 16 Feb. 1804 (2 pp.), in reply, stating that Nissen was only too happy to help, explaining that it was not his government’s orders but those of the pasha which forbade him to act on American affairs, as he had explained to Eaton, and noting that a ship had arrived from Malta with letters and supplies for the officers from Preble; and a copy of Davis to Nissen, 23 Mar. 1804 (2 pp.), expressing his concern over Bainbridge’s silence, stating his fear that the burning of the Philadelphia would increase the prisoners’ hardships, and asking Nissen to receive and hold one thousand Spanish dollars for Bainbridge’s use.


